DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 2 and 7 are moot because the claims were cancelled in view of the amendments filed on 10/17/22.
The objection to claim 1 for minor informalities are hereby withdrawn in view of the claim amendments filed on 10/17/22.
	The rejections of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Rege et al. (WO 2013/055971; in IDS dated 4/20/21) are hereby withdrawn in view of the claim amendments filed on 10/17/22; specifically, the amendment to incorporate the limitations of previous claim 7 into independent claim 1.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Rege et al. (WO 2013/055971; in IDS dated 4/20/21), in view of Grandhi (Abstracts of Papers, 247th ACS National Meeting and Exposition, Dallas, TX, USA, March 16-20, 2014; in IDS dated 4/20/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rege et al. is directed to polymers of aminoglycosides that are useful for delivering a substance (Abstract). Rege et al. teach that aminoglycosides can be polymerized via their amine groups using different cross-linkers such as diepoxides (see entire reference; e.g., p. 5 and claims 1 and 7). 
With regards to the aminoglycoside of instant claim 1 (elected species) and 3, Rege et al. teach wherein it can be selected from a group consisting of amikacin and others (Figure 1B-2, species G).
With regards to the cross-linkers, Rege et al. teach diepoxides including the claimed species 
    PNG
    media_image1.png
    79
    369
    media_image1.png
    Greyscale
 (PEGDE; Figure 1A, species 1). 
With regards to the mole ratio of aminoglycoside and polymer compound, Rege et al. teach that the polymers are prepared by reaction between one mole of an aminoglycoside with two moles of diglycidyl ether molecule and a polymer of aminoglycoside-diepoxide repeating units is formed (shown in Fig. 2). Such mole ratio is within the range recited in instant claim 1.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
(a) Although Rege et al. teach wherein the abovementioned polymer is PEGDE, they do not specifically teach wherein the repeating PEG units in the range of about 5 to about 135 or wherein the amount of repeating units equals a first, second or third number such that an average molecular weight of the polymeric compound is about 500, 2,000 or 6,000, respectively, as required by instant claims 1 and 4-6. However, PEG units in the claimed range were known and routinely used in the prior art as described by Rege et al. Specifically, Rege et al. teach that other suitable dicarboxylic acid linkers include dicarboxylic acid polyethylene glycol (PEG). The dicarboxylic acid - PEG are known in the art and can have a molecular weight of 250 to 50,000. And furthermore, teach that the polymer can comprise a diepoxide linker having the same structure as the elected species (PEGDE).
(b) Rege et al. do not specifically teach that the cross-linked product described above is a hydrogel, as required by instant claim 1. 
(c) Rege et al. do not teach wherein the hydrogel product is characterized by a mechanical stiffniess of about 7 to about 100 KPa, as required by instant claim 1. Rege et al. do not teach wherein the hydrogel product further comprises a non-adhesive surface, as required by instant claim 8. However, such deficiencies are cured by Grandhi.
Grandhi teaches the use of bone microenvironment-mimicking hydrogels, Amikagels, derived from aminoglycoside antibiotics (Abstract). Mechanical stiffness and cell adhesivity of Amikagels were tuned by using different ratios of monomer employed in hydrogel synthesis. It was found that non-adherent Amikagels of approximately 100 kPa induced the formation of dormant 3D cancer cell spheroids of 22Rv1 prostate cancer cells.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
(a) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the PEGDE (repeating units and therefore average molecular weight) of Rege et al. to achieve the predictable result of obtaining an aminoglycoside crosslinked product suitable for use in the compositions of Rege et al. It is noted that such is found prima facie obvious in absence of results showing the criticality of the claimed range.
(b) The invention as claimed is not structurally distinguishable from the disclosure of Rege et al. and it is therefore, the Examiner's position that the hydrogel form is an inherent property of the invention taught by Rege et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed product with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed cross-linked aminoglycoside and that of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
(c) Before the effective filing date of the claimed invention, the person of ordinary skill in the art would have been motivated to have used the cross-linked hydrogel rendered obvious by Rege et al. for use as a bone microenvironment-mimicking hydrogel as taught by Grandhi, specifically by tuning the mole ratio between the amikacin and the PEGDE to obtain a mechanical stiffness and cell adhesivity indicated in Grandhi (mechanical stiffness of 100 kPa and 80 kPa; non-adherent, signifying non-adherent (i.e. non-adhesive) surface). One of ordinary skill in the art would have been motivated to do this in order to identify novel drugs against the dormant cancer phenotype and identify the role of the bone microenvironment in determining dormancy, relapse, and metastasis as taught by Grandhi. There would have been a reasonable expectation of success in making cross-linked hydrogels of Rege with a mechanical stiffness of 100 kPa and 80 kPa (reading on the range of instant claim 7) and a non- adherent (i.e. non-adhesive) surface since Grandhi teaches that hydrogels derived from aminoglycoside antibiotics, which are comparable to the cross-linked hydrogel rendered obvious by Rege et al. which comprises an aminoglycoside, can have these mechanical stiffness values and non-adherent nature by tuning the ratios of monomer employed in the hydrogel synthesis. Additionally, there would have been a reasonable expectation of success in using these resulting cross-linked hydrogels rendered obvious by Rege et al. as a 3D cell-based high-throughput platform of tumor dormancy (as taught in Grandhi) since the cross-linked hydrogel of Rege et al. is comparable to the Amikagels of Grandhi as they are both hydrogels derived from aminoglycoside antibiotics. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments with regard to the previously cited prior art are moot in view of the withdrawn claim rejections.  To the extent that Applicants’ arguments are pertinent to the maintained rejections, they are addressed as follows:
Applicants argue that with the amended claim 1 incorporating the limitations of instant claims 2 and 7, Rege et al. in view of Grandhi does not teach or suggest a hydrogel with a mole ratio from about 1:1.5 to 1:3 (Remarks: p. 10).
This is not found persuasive.  In response, Applicants appear to merely recite the previous claim 2 limitations that have now been incorporated into claim 1. However, these limitations were addressed in the previous (and instant) 103 rejection. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617